Citation Nr: 0840629	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-24 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for claimed right knee 
chondrocalcinosis with degenerative joint disease.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from January 1944 to 
May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in September 2008.  

After the veteran's hearing, he submitted additional evidence 
in the form of a private medical opinion to the Board, along 
with a waiver of initial RO jurisdiction.  The Board has 
accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800 (2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is competently diagnosed with right knee 
chondrocalcinosis with degenerative joint disease.  

3.  Degenerative arthritis is not shown to have been present 
to any degree within the first year after discharge from 
service.  

4.  The currently demonstrated right knee disorder is not 
shown to be due to likely to military service.  



CONCLUSION OF LAW

The veteran does not have a right knee disability manifested 
by chondrocalcinosis with degenerative joint disease that was 
incurred in or aggravated by active service; nor may any 
arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In June 2005, prior to the March 2006 rating decision on 
appeal, the RO sent the veteran a letter advising him that to 
establish service connection the evidence must show an injury 
in service or a disease that began in or was made worse 
during military service, or an event causing an injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was afforded ample opportunity to submit such 
information and evidence prior to issuance of the rating 
decision on appeal.  

The June 2005 letter cited above also advised the veteran 
that VA is responsible for getting relevant records held by 
any Federal agency, to include military records, Social 
Security Administration (SSA) records, and records from VA 
and other Government agencies.  The letter advised the 
veteran that that VA would make reasonable efforts to obtain 
relevant records from non-Federal agencies and entities if 
authorized by the veteran to do so.  

The Board finds that the letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements provided to the 
veteran prior to the rating decision.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the most recent 
Supplemental Statement of the Case (SSOC) in April 2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The AMC advised the veteran of the fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability) by a letter in March 2006.  

Further, the Board's action herein denies service connection 
for the claimed disorder, so no degree of disability or 
effective date will result from the Board's decision.  There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
in the record at this time that any additional action to 
comply with the duty to assist the veteran in connection with 
the claim on appeal could reasonably be accomplished.

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  

The veteran has not identified, and the file does not 
otherwise indicate, that there are any other medical 
providers having additional records that should be obtained 
before the appeal is adjudicated by the Board.  

The veteran was afforded a hearing before the Board in which 
he presented oral evidence in support of his claim.  The file 
was left open for 60 days thereafter to enable him to submit 
additional documentary evidence, which he did.  The Board has 
considered that additional evidence in the adjudication of 
the claim on appeal.  

The Board accordingly finds that the veteran is not 
prejudiced by Board proceeding at this point with 
adjudication of the claim.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

The veteran is competently diagnosed with chondrocalcinosis 
of the right knee with degenerative joint disease (DJD).  The 
first element of service connection is accordingly satisfied.  

The veteran asserts that he had a right knee injury during 
service.  There is no indication of such an injury in STR, 
but the veteran submitted a photograph of himself on 
crutches, and also submitted a "buddy statement" from a 
fellow veteran attesting from personal observation that the 
veteran injured his right knee as asserted.  The Board 
accordingly finds that the veteran has submitted satisfactory 
corroboration of an injury in service, and the second element 
of service connection is satisfied.  

The third element for service connection is medical evidence 
of a nexus between the injury in service and the claimed 
disorder.  The medical opinions of record on that question 
are conflicting.  

In favor of the claim, the file contains several letters from 
the veteran's private physician, Dr. SCT, as detailed 
hereinbelow.

Dr. SCT's letter of July 2005 asserts that the veteran's 
original right knee injury was service-related to World War 
II and that, since that time, the veteran had continual 
problems with pain, stiffness, swelling and fluid buildup; 
the X-ray studies documented abnormal knee calcifications as 
early as 1977 and there was documentation of fluid removal as 
early as 1980.  

Dr. SCT's letter of August 2006 stated essentially the same, 
but added that there is a reasonable medical probability that 
the veteran's current knee disability is due to his service-
related knee injury.  

Dr. SCT's letter of October 2008 states that the veteran's 
right knee chondrocalcinosis with secondary DJD is at least 
as likely as not the result of injury in service, based on 
the fact that the veteran did not have any symptoms prior to 
the injury and has had progressive worsening of symptoms 
since the injury; also, the mechanism of the injury fits the 
clinical picture of the present knee disorder.  

There are also medical opinions against the claim.  
Specifically, the veteran had VA medical examinations in 
November 2005 and May 2006 when, as detailed hereinbelow, the 
examiners opined that the veteran's current right knee 
disorder was not related to service.  

The veteran had a VA medical examination in November 2005 in 
which the examiner reviewed the claims file and also reviewed 
private medical records provided by the veteran.  The 
examiner recorded the veteran's account of the circumstances 
of his in-service knee injury and the photograph of the 
veteran on crutches while in service.  

The examiner noted the veteran's detailed account of symptoms 
since service and current symptoms.  The examiner performed a 
clinical examination of the right knee, including X-rays, and 
noted his observations in detail.  The examiner diagnosed 
right knee chondrocalcinosis with mild DJD.  

The VA examiner stated a medical opinion that the veteran's 
current diagnosis was less likely than not related to injury 
in service.  The diagnosed disorder, chondrocalcinosis, was 
calcium embedded in the meniscus, causing early DJD.  
Chondrocalcinosis was likely due to genetics and could not be 
caused by a specific traumatic injury.  If the veteran had 
injured a meniscus or had some other type of articular injury 
or instability during service, the joint lines would be 
expected to be somewhat narrowed, with more significant 
osteophyte formation.  These were not present, and the 
veteran's biggest noted abnormality was calcification within 
the meniscus, which was not caused by any traumatic event.  

The veteran had another VA examination in May 2006; at the 
veteran's request this examination was performed by a 
different VA physician than the one who had performed the 
examination in November 2005.  The examiner noted the 
veteran's account of his in-service injury and subsequent 
subjective history in detail.  The examiner performed a 
clinical examination, including X-ray studies, and noted his 
observations in detail.  The examiner diagnosed right knee 
chondrocalcinosis consistent with calcium pyrophosphate 
disease (CPPD) and secondary right knee degenerative 
arthritis.  

The VA examiner stated a medical opinion that the veteran's 
current CPPD with degenerative changes was not likely related 
to military service.  There are no natural history data to 
suggest a knee that was previously injured would be more 
likely to develop gout or pseudogout (otherwise known as 
CPPD) than an uninjured joint.  Also, the veteran did not 
have a ligamentous injury on examination that would lead the 
examiner to believe the degenerative changes might be due to 
ligamentous instability.  

The VA examiner stated that it was quite clear the veteran 
had an injury in service, although the nature of that injury 
was unclear and whether there was ligamentous injury was 
unclear.  However, there was no ligamentous instability on 
examination.  It was therefore the examiner's final 
conclusion that the veteran's right knee disability was not 
related to his injury in service.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

For the following reasons, the Board finds that the opinions 
of the VA examiners are more probative than the opinion of 
Dr. SCT on the question of nexus between the veteran's 
current right knee disorder and his military service.  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  
 
In this case, Dr. SCT announced a conclusory opinion that the 
mechanism of the in-service injury fits the clinical picture 
of the present knee disorder.  A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  

Both VA examiners provided opinions to the contrary (i.e., 
that the nature of the veteran's in-service injury cannot be 
medically determined and that the current chondrocalcinosis 
does not fit the picture for traumatic injury), and both VA 
physicians cited clinical rationale for their opinions.  

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  

In this case, both VA examiners had access to the claims file 
and to the veteran's STR, and both VA opinions are far more 
thorough and detailed than are the letters of Dr. SCT.  

Finally, greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In this case the VA examiners clearly articulated their 
reasoning and showed that their reasoning was based on review 
of clinical records; Dr. SCT did not do either.  

For these reasons, the Board finds that the opinions of the 
VA examiners are more probative than that of Dr. SCT, and 
that the most probative medical opinion of record accordingly 
shows that the veteran's claimed right knee disorder is not 
likely related to injury during service.  

In addition to the medical evidence, the Board has considered 
lay evidence of record including the veteran's correspondence 
to VA and his testimony before the Board.  

The veteran testified before the Board in September 2008 that 
he was informed in service by a physician that he had torn 
some ligaments in his right knee; the veteran refused surgery 
to repair those ligaments.  He also questioned why, if the 
chondrocalcinosis was indeed genetic (rather than traumatic) 
as cited by the VA examiners, he did not have the disorder in 
joints other than the right knee.  

In regard to the assertion of ligament damage in service, 
there is no dispute that he had a knee injury of some kind 
during service, which may or may not have included ligament 
damage.  Even if arguendo there was ligament damage at that 
time, there is no medical evidence of any current residuals 
of such ligament damage, and in fact the VA examinations 
disprove any such residuals.  

That an injury occurred in service alone is not enough; there 
must be a disability resulting from that condition or injury.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1993).  Existence of current 
disability must be shown by competent medical evidence.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  "Current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).  As 
shown above, the veteran has a current disability, but that 
disability is not shown to be due ligament injury.

In regard to the veteran's assertion that his 
chondrocalcinosis is confined to his right knee, the Board 
notes that this is flatly disproved by medical records from 
Dean Medical Center which show "extensive chondrocalcinosis 
of the knees bilaterally secondary to pseudogout."  

The Board has also considered whether the veteran has 
presented lay evidence of a chronic knee disorder since 
service.  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. 488, 
496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In this case, the veteran is identified with osteoarthritis, 
which may be presumptively service-connected if shown to be 
present to a compensable degree within one year after 
discharge from service.  38 C.F.R. §§ 3.107, 3.109(a).  
However, there is no evidence that arthritis was present to 
any degree within that period, so the presumption does not 
apply.  

The veteran has also not shown continuous symptoms since 
discharge.  In fact, his correspondence to VA in January 2006 
asserts that swelling and limp began during the early 1950's, 
which is at least five years after his discharge from 
service.  

In short, the Board finds that the medical and lay evidence 
of record does not show that it is at least as likely as not 
that the veteran's diagnosed right knee disorder is related 
to his injury during active service.  Accordingly, the claim 
for service connection must be denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the evidence preponderates against the claim 
and the benefit-of-the-doubt rule does not apply.  Gilbert, 
id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001.  


ORDER

Service connection for right knee chondrocalcinosis with 
degenerative joint disease is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


